Case: 15-10869      Document: 00513448371         Page: 1    Date Filed: 04/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10869
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 1, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORGE OLALDE-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:15-CR-8-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Olalde-Gonzalez pleaded guilty pursuant to a plea agreement to
one count of illegally reentering the country after he was deported and received
a 57-month term of imprisonment to be followed by a three-year term of
supervised release.      He primarily challenges the supervised release term,
arguing that the district court’s explanation of the sentence was insufficient
because the court did not explicitly refer to the particular facts of Olalde-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10869    Document: 00513448371     Page: 2   Date Filed: 04/01/2016


                                 No. 15-10869

Gonzalez’s case and contending that the sentence is substantively
unreasonable because the court did not take into account various factors that,
in Olalde-Gonzalez’s view, demonstrate that supervised release is unnecessary
in his case. At sentencing, Olalde-Gonzalez did not take issue with the district
court’s explanation of the term of supervised release, argue that his particular
circumstances warranted a determination that supervised release was
inappropriate, or object after sentence was imposed; thus, our review is for
plain error. See United States v. Dominguez-Alvarado, 695 F.3d 324, 328-30
(5th Cir. 2012).
      A sentencing court “ordinarily should not impose a term of supervised
release in a case in which supervised release is not required by statute and the
defendant is a deportable alien who likely will be deported after
imprisonment.”     U.S.S.G. § 5D1.1(c).    However, a court should consider
imposing a supervised release term if the court determines that it “would
provide an added measure of deterrence and protection” under the facts and
circumstances. § 5D1.1, comment. (n.5); see also Dominguez-Alvarado, 695
F.3d at 329 (holding that, despite § 5D1.1(c), district courts may impose
supervised release based on the need for deterrence and protection).
      Here, the district court determined that a term of supervised release was
necessary to deter Olalde-Gonzalez from reentering, noting that it served as
an “additional potential sanction against [him] should he subsequently be
deported and then try to unlawfully come back into the country.” This was a
sufficiently particularized explanation to justify the within-guidelines term of
supervised release that the district court imposed.       See United States v.
Becerril-Pena, 714 F.3d 347, 349 (5th Cir. 2013) (explaining that the
requirement to explain a within-guideline terms of supervised release imposed
on a deportable alien is “not onerous”).      Thus, the court committed no



                                       2
    Case: 15-10869     Document: 00513448371     Page: 3   Date Filed: 04/01/2016


                                  No. 15-10869

procedural error, plain or otherwise. See Gall v. United States, 552 U.S. 38, 51
(2007).
      As for substantive reasonableness, Olalde-Gonzalez points to a list of
factors, including his deportation and reentry history, his family situation, the
length of his prison sentence, and his criminal history, that, he contends,
demonstrate that a supervised release term was unnecessary to deter him from
reentering the county. However, the district court determined that a within-
guidelines term of supervised release was warranted as an added measure of
deterrence, which it had authority to do. See Becerril-Pena, 714 F.3d at 349;
§ 5D1.1, comment. (n.5). We infer that a district court “considered all the
factors for a fair sentence set forth in the Guidelines” when it imposes a within-
guidelines sentence, and Olalde-Gonzales offers no reason to disturb that
inference here. Becerril-Pena, 714 F.3d at 350 (internal quotation marks and
citation omitted). Essentially, Olalde-Gonzalez is asking us to second guess
the district court’s determination that supervised release was appropriate in
his case, which we are disinclined to do. Id. Indeed, the district court is in the
best position to find facts and judge their import. United States v. Scott, 654
F.3d 552, 555 (5th Cir. 2011).       Olalde-Gonzalez has failed to rebut the
presumption that his within-guidelines sentence is reasonable. See United
States v. Cancino-Trinidad, 710 F.3d 601, 607 (5th Cir. 2013); United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Finally, Olalde-Gonzalez argues that the district court plainly erred in
enhancing his offense level based on his prior Texas burglary conviction. He
argues that the Texas statute is not divisible and criminalizes conduct that
falls outside of the generic, contemporary meaning of burglary. Recognizing,
however, that this argument is foreclosed by United States v. Conde-




                                        3
    Case: 15-10869     Document: 00513448371     Page: 4   Date Filed: 04/01/2016


                                  No. 15-10869

Castaneda, 753 F.3d 172, 176-77 (5th Cir.), cert. denied, 135 S. Ct. 311 (2014),
Olalde-Gonzalez explains that he raises it only to preserve it for further review.
      The district court’s judgment is AFFIRMED.




                                        4